 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    CURTIS MCAFEE,                             Case No. 1:18-cv-00936-DAD-SKO

10                       Plaintiff,              ORDER TO SHOW CAUSE WHY THE ACTION
                                                 SHOULD NOT BE DISMISSED FOR
11                                               PLAINTIFF’S FAILURE TO OBEY COURT
              v.                                 ORDER, FAILURE TO STATE A CLAIM, AND
12                                               FAILURE TO PROSECUTE
      IVANA TOWNSEND, et al.,
13                                               (Doc. 9)
                         Defendants.
14                                               TWENTY-ONE (21) DAY DEADLINE

15

16

17          On July 11, 2018, Plaintiff Curtis Mcafee, proceeding pro se, filed a civil rights complaint
18   pursuant to 42 U.S.C. § 1983 against Ivana Townsend, Elsa Cisneros, and Ireene Carrillo,
19   alleging deliberate interference with Plaintiff’s parent-child relationship in violation of the
20   Fourteenth Amendment. (Doc. 1 at 1.). On August 14, 2018, the Court issued an order finding
21   that Plaintiff failed to state any cognizable claims, dismissing the Complaint, and granting leave
22   for Plaintiff to file a first amended complaint within thirty (30) days. (Doc. 9.) More than thirty
23   (30) days have passed, and Plaintiff has failed to file an amended complaint or otherwise respond
24   to the Court’s screening order.
25          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or
26   of a party to comply with . . . any order of the Court may be grounds for the imposition by the
27   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.
28   “District courts have inherent power to control their dockets,” and in exercising that power, a


                                                       1
 1   court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of

 2   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,

 3   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to

 4   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

 5   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

 6   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

 7   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

 8   prosecute and to comply with local rules).

 9            Further, when served at Plaintiff’s address of record, the August 14, 2018 screening order

10   was returned as undeliverable on September 19, 2018. Local Rule 183(b) provides that:

11            A party appearing in propria persona shall keep the Court and opposing parties
              advised as to his or her current address. If mail directed to a plaintiff in propria
12
              persona by the Clerk is returned by the U.S. Postal Service, and if such plaintiff
13            fails to notify the Court and opposing parties within sixty-three (63) days thereafter
              of a current address, the Court may dismiss the action without prejudice for failure
14            to prosecute.
15   L.R. 183(b). More than sixty-three days have lapsed since the screening order was returned as

16   undeliverable and Plaintiff has not contacted the Court to request an extension or to otherwise

17   explain any circumstances that may be preventing him from complying with the order.

18            Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days of the

19   date of service of this order why the action should not be dismissed for Plaintiff’s failure to state a

20   claim, to prosecute, and to comply with the Court’s order; alternatively, within this same time

21   period, Plaintiff may file a first amended complaint or a notice of voluntary dismissal.

22
     IT IS SO ORDERED.
23

24   Dated:     December 3, 2018                                    /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        2
